November 13, 2008 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Barbara C. Jacobs Assistant Director Re: Hotel Outsource Management International, Inc. Amendment No. 1 to Registration Statement on Form S-1 Filed November 4, 2008 File No. 000-50306 Dear Ms. Jacobs: Please be advised that with regard to our Registration Statement on Form S-1, Hotel Outsource Management International, Inc. (the “Company”) does hereby acknowledge that: 1. Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of disclosure in the filing; and 3. The company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Daniel Cohen Daniel Cohen President Hotel Outsource Management International, Inc.
